221 F.2d 959
Martin F. FEENEY, Alias, Defendant, Appellant,v.UNITED STATES of America, Appellee.Richard LAVOIEv.UNITED STATES of America.William COUTUREv.UNITED STATES of America.
Nos. 4929-4937.
United States Court of Appeals First Circuit.
May 11, 1955.

William G. Grande, Providence, R.I., for appellants.
William J. Koen, Asst. U.S. Atty., Boston, Mass., with whom Anthony Julian, U.S. Atty., and Lawrence B. Urbano, Asst. U.S. Atty., Boston, Mass., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The judgments of the District Court are affirmed.